Citation Nr: 1336228	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  09-18 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran had also appealed the November 2008 denials of service connection for diabetes mellitus and a heart condition.  Subsequently, an April 2009 rating decision granted service connection for diabetes mellitus, and a January 2011 rating decision granted service connection for coronary artery disease.  The Board finds that these decisions represent full grants with respect to the claims for service connection for diabetes mellitus and a heart disorder.  Accordingly, those issues will not be further discussed herein.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126 and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to these claims.  See 38 C.F.R. § 3.159.

The Veteran contends that his hypertension is due to exposure to herbicides or alternatively, is due to his service-connected diabetes mellitus.  See June 2008 claim; see also May 2009 substantive appeal.

On October 2008 VA examination, hypertension was diagnosed.   The examiner opined that hypertension is not a complication of diabetes because it pre-existed the diagnosis of diabetes.  The examiner also stated that hypertension was not worsened or increased by the Veteran's diabetes; however no rationale for this portion of the opinion was provided.  On April 2009 VA examination, the examiner noted that "hypertension has never been shown to be secondary to diabetes."  

Secondary service connection is warranted for a disability that was caused or aggravated by a service-connected disability; any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability may be service connected.  Governing law/caselaw provide that when adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim.  Furthermore, adjudicators may not rely on their own medical knowledge.  Because the October 2008 and April 2009 VA examiners' opinions regarding whether the Veteran's service-connected diabetes mellitus aggravated his hypertension are conclusory in nature and not supported by an adequate rationale, the examination reports (opinions) are inadequate for rating purposes.  In addition, the Veteran was subsequently awarded service connection for coronary artery disease, and an opinion has not been provided with respect to secondary service connection based on that service-connected disability.  Thus, a remand to secure a supplemental medical opinion in the matter is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should secure an addendum medical opinion regarding a nexus between the Veteran's hypertension and his service-connected disabilities, specifically:

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was aggravated (permanently worsened beyond natural progression) by his service-connected diabetes mellitus?  If so, the examiner should identify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation; and
b. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected coronary artery disease?; and
c. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was aggravated (permanently worsened beyond natural progression) by his service-connected coronary artery disease?  If so, the examiner should identify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.  

If the hypertension is determined to not be related to the service-connected diabetes mellitus or coronary artery disease, the examiner should comment on the possible etiological factors for the hypertension.

The examiner must explain the rationale for all opinions citing to supporting factual data/medical literature, as deemed indicated.

2.  The RO should then review the record and readjudicate the claim remaining on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



